Citation Nr: 1446766	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial rating for a lumbosacral strain with degenerative joint disease (DJD).

2.  Entitlement to a compensable initial rating for a left ankle sprain. 

3.  Entitlement to a compensable initial rating for left patellofemoral pain syndrome. 

4.  Entitlement to a compensable initial rating for a right acromioclavicular (AC) joint tendinitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service January 1998 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In July 2014, the Veteran filed a claim for service connection for bilateral radiculopathy (sciatica) as secondary to a service-connected back disability.  (See VA Form 21-526 EZ.)  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to compensable initial ratings for left patellofemoral pain syndrome and right AC joint tendinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran has had normal gait and normal posture.

2.  During the rating period on appeal, the Veteran's left ankle disability has been manifested by complaints of occasional pain with running, jumping, and sports; however, the evidence does not support a finding of moderate (or worse) limitation of motion.

3.  During the rating period on appeal, the Veteran's left knee disability has been manifested by complaints of occasional pain with running, jumping, and sports; however, the evidence does not support a finding that extension has been limited by 10 degrees or more, that his flexion has been limited to 45 degrees or less, that he has had recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking and effusion, or tibia and fibula impairment with malunion or nonunion. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's left ankle sprain disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for a compensable rating for left patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2010.

This appeal arises from the Veteran's disagreement with initial evaluations following the grant of service connection for a left ankle sprain and left patellofemoral pain syndrome.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes STRs, post service medical records, lay statements, and the statements of the Veteran in support of his claims, to include his testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

A VA examination was obtained in October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The report includes clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The Board notes that the reports do not identify when there was objective evidence of pain, if any, on range of motion testing.  However, as explained in further detail, the Board finds that the examination reports are adequate and provide the Board with sufficient probative evidence to rate the Veteran's disabilities as they note full range of motion with repetitive use. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Left ankle sprain

The Veteran's ankle disability is evaluated as noncompensable under DC 5271.  A compensable evaluation would be warranted if the evidence reflected that the Veteran's left ankle had moderate (10 percent evaluation) or marked (20 percent evaluation) limited motion. 38 C.F.R. § 4.71a.  Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71 , Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran separated from service in April 2010.  The Board has reviewed the clinical records in the months prior to separation for evidence that his left ankle was symptomatic.  Clinical records in February and March 2010 reflect complaints of a cystic lesion on the right forearm, right shoulder pain, and an upper respiratory infection, but are negative for treatment for a left ankle disability.  In a March 2010 Report of Medical Assessment (DD Form 2697), the Veteran reported that he intended to seek VA disability benefits for his left ankle.  He reported that he had a history of ankle dislocation and ongoing discomfort.  

The Veteran underwent a VA examination in October 2010.  The October 2010 VA examination report reflects that the Veteran reported that ankle pain was not constant and did not affect his daily activities, but did affect his occupational and recreational activities.  Upon examination, he had normal gait, normal posture, and normal range of motion with no additional loss in range of motion because of pain.  There was no spasm, weakness, or tenderness on active or passive range of motion.  On repetitive motion, there was no additional loss in range of motion because of pain, fatigue, or weakness, or lack of endurance.  Plantar flexion was 0- 45 degrees, dorsal flexion was 0 - 20 degrees, eversion was 0 - 20 degrees, and inversion was 0 - 30 degrees.  His motor function was 5/5.  He had completely intact sensations.  His deep tendon reflexes were intact.  The ankle was stable.  The diagnosis was "left ankle sprain, no functional impairment".  It was further noted that the Veteran was able to walk two miles and run 1 1/2 miles.  

The VA clinical records do not reflect that the Veteran has sought treatment for his ankle and the Veteran testified that he has not had recent treatment for his left ankle. (See Board hearing transcript, page 12.)  

In addition, the VA records do not reflect that his ability to function was limited by his left ankle disability.  An October 2010 mental health VA examination report reflects that the Veteran was still attending classes (he achieved a 4.0 grade point average), and was carrying out his daily activities such as working out daily.  

A February 2011 VA clinical record reflects that the Veteran sought to establish care and had multiple issues.  He had complaints of depressive symptoms, daily pain in the back and AC joints, and asthma.  No notation was made with regard to the ankle.  

The Veteran has also stated that when his back is not bothering him, he is able to stand straight and walk at a normal pace.  (See 2014 statements.)  Thus, indicating that his ankle disability does not cause abnormal posture or gait.  His 2014 statements as to not being about to play sports or running are limited to his back disability.  Lay statements dated in 2014 also reflect that the Veteran is limited physically, has missed class, and has needed help grocery shopping, all due to his back; they are negative for any limitations due to his ankle. 

The Veteran testified at the July 2014 Board hearing that, at the October 2010 examination, his left ankle did not have the same range of motion as his right ankle, and that the examiner did not consider his pain.  The Veteran also testified that his left ankle bothers him from time to time, and it previously bothered him "a lot" when he would run, and jump, and play sports, but he does not do those activities anymore due to his back disability.  (See Board hearing transcript, pages 11-12).  The Board notes that the October 2010 examination report also reflects that the Veteran reported that his ankle pain was not constant, and only flare-ups during a change in weather or strenuous activity.  The Veteran's current statement as to not having constant pain is consistent with his statement to the 2010 examiner. 

The Board finds that a compensable rating is not warranted for the Veteran's left ankle disability because his disability is not productive of "moderate" or "marked" limitation.  Even considering that the Veteran had pain upon range of motion, the Veteran's disability picture does not rise to the level of moderate limitation of motion.  The October 2010 examination report reflects that the Veteran had full range of motion, and that after repetitive use, he did not have additional loss of range of motion due to pain, weakness, fatigue, or lack of endurance.  Thus, even if he had pain throughout the range of motion, he could still complete a full range of motion.  Moreover, he had normal gait and normal posture.  The Board has considered the Veteran's complaints of pain; however, even considering his complaints of pain, he is still not entitled to a compensable rating.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id at 43; see 38 C.F.R. § 4.40.  
 
The record does not reflect that the Veteran's walking ability, standing ability, or distance tolerance are limited by his ankle.  In addition, the Veteran indicated that his left ankle only bothers him from "time to time" or when playing sports or running.  The Board finds that such a disability, which does not interfere with walking or standing, does not rise to the level of moderate.   Even during a period of a flare-up, the Veteran has not indicated that he cannot walk or stand normally, but has reported that his ankle is "weaker" with a pain of 3 or 4 out of 10.  He noted that it does not affect his daily activities during a flare up.  The Board finds that this does not rise to the level of moderate or marked limited motion.

The Board has also considered there is another applicable diagnostic code which would provide the Veteran with a compensable evaluation but finds that there is not.  The evidence is against a finding that the Veteran has ankylosis.  In addition, the evidence is against a finding that the Veteran has pain or other symptoms, which rise to the level of ankylosis of the left ankle.  Thus, DCs 5270 and 5272 are not applicable.  In addition, there is no evidence of malunion of the os calcis or astragulus; thus DC 5273 is not warranted.  There is no evidence of astraglectomy; thus, DC 5274 is not applicable.  In addition, there is no evidence of arthritis on x-ray; therefore, a rating under DC 5003 is not warranted.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Knee

The Board has considered the rating codes for the knee and leg to determine if there  is any applicable diagnostic code which would provide the Veteran with a compensable rating.  

As noted above, the Veteran separated from service in April 2010.  Clinical records in February and March 2010 reflect complaints of a cystic lesion on the right forearm, right shoulder pain, and an upper respiratory infection, but are negative for treatment for a left knee disability.  In a March 2010 Report of Medical Assessment (DD Form 2697), the Veteran reported that he intended to seek VA disability benefits for his left knee.  He reported that he had a history of a tear and had ongoing pain.  

The Veteran underwent a VA examination in October 2010.  The October 2010 VA examination report reflects that the Veteran reported that pain was not constant.  When it did occur, it was only associated with strenuous activity.  During the flare-ups, there was no additional limitation due to pain, weakness, fatigue, or lack of endurance following repetitive motion.  It did not affect his daily activity, however, it affects his occupational and recreational activity due to pain and lack of endurance.  He had no loss of work or incapacitating episodes in the past 12 months.  The report notes that he can walk two miles, run 1 1/2 miles, stand two hours, and that sitting is okay.  He had no history of unsteadiness or a fall.  He had no catching or buckling, and no problem squatting.  

Upon examination in 2010, the Veteran had normal gait, normal posture, and normal range of motion.  There was no spasm, weakness, or tenderness on active or passive range of motion.  On repetitive motion, there was no additional loss in range of motion because of pain, fatigue, or weakness, or lack of endurance.  Flexion was from 0 - 120, and extension was to 0 degrees.   

The VA clinical records do not reflect that the Veteran has sought treatment for his knee and the Veteran testified that he has not had recent treatment for his left knee. (See Board hearing transcript, page 12.)  In addition, the VA records do not reflect that the his ability to function was limited by his left knee disability.  As noted above, an October 2010 mental health VA examination report reflects that the Veteran was still attending classes and was carrying out his daily activities such as working out daily.  The February 2011 VA clinical record for when the Veteran sought to establish care is negative for any complaints of the left knee.  

Also as noted above, the Veteran has stated that when his back is not bothering him, he is able to stand straight and walk at a normal pace.  His lack of playing sports, lack of running and jumping, his missing classes, and his needing help with grocery shopping, were all reported to be related to his back.  (See 2014 statements.)  

The Board finds that a compensable rating is not warranted for the Veteran's left knee disability for any period on appeal.  The Board acknowledges that the October 2010 VA examination report does not note the degree at which the Veteran's pain began; however, the examiner noted that the Veteran had a full range of motion after repetitive use.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id at 43; see 38 C.F.R. § 4.40.  Thus, even if the Veteran had pain throughout the range of motion, he could still complete a full range of motion after repetition, and did not have functional loss.  
 
The record does not reflect that the Veteran's walking ability, standing ability, or distance tolerance are limited by his knee.  The Veteran has not stated, and the evidence does not reflect, that the Veteran's extension is limited to 10 degrees or higher, or that his flexion is limited to 45 degrees or less. 

The Board has also considered there is another applicable diagnostic code which would provide the Veteran with a compensable evaluation but finds that there is not.  The evidence is against a finding that the Veteran has ankylosis.  In addition, the evidence is against a finding that the Veteran has pain or other symptoms which rise to the level of ankylosis of the left knee.  Thus, DC 5256 is not applicable.

In addition, the evidence does not reflect recurrent subluxation or lateral instability; thus, DC 5257 does not provide the Veteran with a compensable rating.  

The Veteran has not reported feelings of "giving way" or instability.  In addition, the October 2010 VA examination report reflects that Lachmans, McMurray, and posterior drawer tests were negative.  The knee was noted to be stable.  As the competent clinical evidence of record is against a finding of subluxation or lateral instability, the Veteran is not entitled to a rating under DC 5257.  

DC 5258 is not applicable because there was no evidence of dislocated semilunar cartilage with frequent episodes of locking and effusion.  

In addition, there is no evidence of arthritis on x-ray so a rating under DC 5003 is not warranted.

The Veteran is also not entitled to a rating under DC 5262 because the evidence does not support a finding of tibia and fibula impairment with malunion or nonunion. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

Extraschedular

The Veteran's service-connected left ankle and left knee disabilities are manifested by pain on occasion, such as when running, jumping, and playing sports.  Limited range of motion caused by pain is contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle and knee provide for ratings based on symptoms which cause marked or moderate limited motion and/or limitation to specific degrees.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which may be manifested by impairment in running or playing sports.  There is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). Thus, referral for extra-schedular consideration is not warranted.  (In addition, the Board notes that the evidence does not support a finding of marked interference from employment or frequent hospitalization due to his ankle and/or knee disabilities.)


Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for TDIU may be part of a claim for an increased rating where the evidence indicates that the Veteran may be unable to maintain substantial gainful employment due to service-connected disability.  The evidence reflects that the Veteran has been attending school during the pendency of his claims.  The evidence does not indicate that the Veteran is unable to maintain substantial gainful employment due to his service-connected left ankle and/or left knee disabilities.  The Board finds that a claim for TDIU has not been reasonably raised by the record and further consideration is not warranted.


ORDER

Entitlement to a compensable initial rating for a left ankle sprain is denied. 

Entitlement to a compensable initial rating for left patellofemoral pain syndrome is denied.


REMAND

Lumbosacral strain with degenerative joint disease (DJD)

The most recent examination report is from October 2010.  The examiner noted that the Veteran had mild DJD of the back, and a lumbosacral strain with no functional impairment upon examination.  The Veteran had reported flare-ups and that he had missed two weeks of work in the past 12 months due to lower back pain.  

A May 2011 VA record reflects that the Veteran reported worsening chronic lower back pain.  He reported "horrible flare-ups about every 7-8 months."  He also reported pain down the left leg.  He reported that he had tried acupuncture, currently had chiropractor care weekly, and uses an inversion table.

A June 2011 VA record reflects that the Veteran had a disk protrusion at L5-S1, L4-L5, and L3-L4.  

The Veteran testified at the July 2014 Board hearing that due to his back disability, he never bends over, he has had incapacitating episodes, and his back locks up.  He testified that he had constant pain during the range of motion testing at the October 2010 VA examination.  He also reported muscle spasms and pain that cause difficulty walking and standing normally.  

In a July 2014 statement, the Veteran stated that he had had several episodes of flare-ups since the October 2010 examination, which he described as incapacitating.

Based on the foregoing, the Board finds that the Veteran should be scheduled for a VA examination, to determine the current extent of the Veteran's service-connected disability.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, VA should attempt to obtain treatment records, to include physical therapy, chiropractic and acupuncture care. 

Right acromioclavicular joint tendinitis

The October 2010 VA examination report reflects that the Veteran was able to lift weights and do pushups, but has pain when he accidently rolls on his shoulder at night or puts direct pressure on it.  It was noted that an MRI showed AC joint inflammation.  Upon examination, he had no pain or tenderness to palpation, and had full range of motion.  It was noted that there was no additional range of motion because of pain, and the Veteran did not report such.

Several 2011 VA clinical record reflects that the Veteran has polyarthritis of the shoulders, and had stable tendinitis.  

The Veteran testified that his right shoulder disability inhibits him from doing certain activities such as throwing anything, pushing things, and picking up things.  He testified that it hurts anytime he does anything.  

Thus, it appears that the Veteran has indicated that his symptoms have gotten worse since the 2010 VA examination.  Based on the foregoing, the Board finds that the Veteran should be scheduled for a VA examination, to determine the current extent of the Veteran's service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his back and right shoulder to include physical therapy, acupuncture, and chiropractic care, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified records, for each treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected back and right shoulder disabilities.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.  With regard to the shoulder, the examiner should differentiate, if possible, the Veteran's symptoms due to his service-connected right AC tendinitis from symptoms related to other conditions.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the back and shoulder rating issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


